Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Application No. 16/647,329 filed on 3/313/2020.
Claims 1-20 have been examined and are pending in this application. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/13/2020 and 7/22/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is not in a single paragraph on a separate sheet within the range of 50 to 150 words in length.
 Correction is required. 

Claim Objections
Claims 1, 4-5, 8, 12 and 19 are objected to because of the following informalities:
Claim 1 line 18, communication device should end with ";" instead of ",".
Claim 4 line 3, the phrase “a digital signature of” is not finished. 
Claim 8 line 7, 9, 13, 15 and 21 should end with ";" instead of ",".
Claim 5, 12, and 19 line 2 “BLE”, needs to be spelled out. 
Appropriate corrections are required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5,  8-9, 15, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chitilian et al. (U.S. Patent Application Publication US 2016/0012414 A1) in view of Chatterton (U.S. Patent Application Publication US 2015/0248702 A1) 
Regarding claim 1, Chitilian et al. teaches a method  receiving, by a mobile communication device (user computer device 110) operated by a user, a broadcast signal from a beacon device (merchant computing device 150), the broadcast signal (beacon) encoding a first credential (beacon identifier) associated with a first entity (Para [0082-0085] “Upon entering the range of the broadcast of the merchant computing device 150, the user computing device 110 receives the beacon”, “In an example, the hands-free payment application 116 extracts data from the beacon, such as a beacon identifier, a merchant system 130 name, communication technology requirements, or any other suitable information.”);
in response to receipt of the broadcast signal, determining, by the mobile communication device, an authentication system (Payment Processing System) (Para [0084] “The user computing device 110 interprets the data transmitted in the beacon and recognizes that the beacon is associated with the payment processing system 140 and/or the hands-free payment application 116 based on the data in the beacon.”);
transmitting, by the mobile communication device, the received first credential to the authentication system, wherein the authentication system determines if the first entity associated with the broadcast signal is authentic and generates a confirmation message confirming the authenticity of the first entity (Para [0081] [0083] “the beacon identifier and other suitable data are transmitted to the payment processing system 140 for analysis and verification.” Para [0090] “If the payment processing system 140, in an alternate embodiment, performed some or all of the blocks of method 440a, then the payment processing system 140 transmits the determination that the beacon identifier is represented on the list of approved beacon identifications to the user computing device 110.”);
receiving, from the authentication system, the confirmation message indicating that the first entity is authentic (Para[0103] “If the payment processing system 140 identified the match, then the payment processing system 140 transmits the match to the user computing device 110 so that the user computing device 110 may proceed to create a token.”);
and transmitting, by the mobile communication device, a communication to the beacon device comprising a second credential for the mobile communication device (Para [0107] [0116] “In an alternate embodiment, the user computing device 110 provides the token directly to the merchant computing device 150. For example, the user computing device 110 generates the token as described in block 510 and transmits the token to the merchant computing device 150 instead of to the payment processing system 140.”);
wherein the beacon device thereafter initiates an interaction process with a user of the mobile communication device (Para [0119] “In block 240, the salesperson 102 enters transaction details into the merchant computing device 150. In an example, the user 101 selects a product for purchase at the location of the merchant system 130.”).
	Chitilian et al. does not explicitly teach wherein the beacon device thereafter transmits the second credential to the authentication system, wherein the authentication system determines if the mobile communication device is authentic and generates a confirmation message confirming the authenticity of the mobile communication device.
However, in an analogous art, Chatterton teaches wherein the beacon device thereafter transmits the second credential to the authentication system, wherein the authentication system determines if the mobile communication device is authentic and generates a confirmation message confirming the authenticity of the mobile communication device (Para [0093 – 0095] “the user device then encrypts both its user token value and the beacon token value together using the key associated with the user token, and then sends this encrypted value back to the beacon, where it is received at process step 1424”, “the remote server decrypts the combined encrypted value at process step 1428 and verifies the authenticity and ownership of both the user token and the beacon (i.e., merchant) token. The remote server then approves of the user device and provides affirmative check-in instructions back to the beacon at process step 1430.”). 

Regarding claim 2, Chitilian et al teaches wherein the broadcast signal is received by the mobile communication device from the beacon device via a short range communication medium (Chitilian et al: Para [0066-0067] “The wireless signal emitted by the merchant computing device 150 may be any suitable technology, such as Wi-Fi direct, Bluetooth, low-energy Bluetooth, infrared, or any other suitable technology, and the merchant computing device 150 may include corresponding hardware and software components to emit the beacon via the associated technology”).
Regarding claim 5, Chitilian et al teaches wherein the beacon device operates using BLE (Chitilian et al: Para [0024] “the network 120 can include a local area network (“LAN”), a wide area network (“WAN”),…., Bluetooth, Bluetooth low energy, near field communication (“NFC”), Wi-Fi, or any combination thereof or any other appropriate architecture or system that facilitates the communication of signals, data, and/or messages”).
Regarding claim 8, Chitilian et al. teaches a mobile communication device comprising: one or more processors (para [0025]” each network computing device 110, 130, 140, and 150 can include a server, desktop computer, laptop computer, tablet computer, a television with one or more processors embedded therein”);
user computer device 110) operated by a user, a broadcast signal from a beacon device (merchant computing device 150), the broadcast signal (beacon) encoding a first credential (beacon identifier) associated with a first entity (Para [0068], [0082-0085] “Upon entering the range of the broadcast of the merchant computing device 150, the user computing device 110 receives the beacon”, “In an example, the hands-free payment application 116 extracts data from the beacon, such as a beacon identifier, a merchant system 130 name, communication technology requirements, or any other suitable information.”);
in response to receipt of the broadcast signal, determining, by the mobile communication device, an authentication system (payment processing system 140) (Para [0084] “The user computing device 110 interprets the data transmitted in the beacon and recognizes that the beacon is associated with the payment processing system 140 and/or the hands-free payment application 116 based on the data in the beacon”);
transmitting, by the mobile communication device, the received first credential to the authentication system, wherein the authentication system determines if the first entity associated with the broadcast signal is authentic and generates a confirmation message confirming the authenticity of the first entity (Para [0081] [0083] “the beacon identifier and other suitable data are transmitted to the payment processing system 140 for analysis and verification.” Para [0090] “If the payment processing system 140, in an alternate embodiment, performed some or all of the blocks of method 440a, then the payment processing system 140 transmits the determination that the beacon identifier is represented on the list of approved beacon identifications to the user computing device 110.”);
(Para[0103] “If the payment processing system 140 identified the match, then the payment processing system 140 transmits the match to the user computing device 110 so that the user computing device 110 may proceed to create a token.”);
and transmitting, by the mobile communication device, a communication to the beacon device comprising a second credential for the mobile communication device (Para [0107] [0116] “In an alternate embodiment, the user computing device 110 provides the token directly to the merchant computing device 150. For example, the user computing device 110 generates the token as described in block 510 and transmits the token to the merchant computing device 150 instead of to the payment processing system 140.”);
wherein the beacon device thereafter initiates an interaction process with a user of the mobile communication device (Para [0119] “In block 240, the salesperson 102 enters transaction details into the merchant computing device 150. In an example, the user 101 selects a product for purchase at the location of the merchant system 130.”).
	Chitilian et al. does not explicitly teach wherein the beacon device thereafter transmits the second credential to the authentication system, wherein the authentication system determines if the mobile communication device is authentic and generates a confirmation message confirming the authenticity of the mobile communication device.
However, in an analogous art, Chatterton teaches wherein the beacon device thereafter transmits the second credential to the authentication system, wherein the authentication system determines if the mobile communication device is authentic and generates a confirmation message confirming the authenticity of the mobile communication device (Para [0093 – 0095] “the user device then encrypts both its user token value and the beacon token value together using the key associated with the user token, and then sends this encrypted value back to the beacon, where it is received at process step 1424”, “the remote server decrypts the combined encrypted value at process step 1428 and verifies the authenticity and ownership of both the user token and the beacon (i.e., merchant) token. The remote server then approves of the user device and provides affirmative check-in instructions back to the beacon at process step 1430.”). 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Chatterton into the method of Chitilian et al. to include wherein the beacon device thereafter transmits the second credential to the authentication system, wherein the authentication system determines if the mobile communication device is authentic and generates a confirmation message confirming the authenticity of the mobile communication device because it will add more layer of protection from potential fraud and misuse (Chatterton: para [0095]);
Regarding claim 9, claim 9 is rejected under the same rational as claim 2.
Regarding claim 15, Chitilian et al. teaches a method comprising: providing, by a beacon device (merchant computing device 150) to a mobile communication device (user computer device 110) operated by a user, a broadcast signal (beacon), the broadcast signal encoding a first credential (beacon identifier) associated with a first entity (Para [0082-0085] “Upon entering the range of the broadcast of the merchant computing device 150, the user computing device 110 receives the beacon”, “In an example, the hands-free payment application 116 extracts data from the beacon, such as a beacon identifier, a merchant system 130 name, communication technology requirements, or any other suitable information.”), wherein in response to transmitting of the broadcast signal, the mobile communication device determines an authentication system (payment processing system) (Para[0084] “The user computing device 110 interprets the data transmitted in the beacon and recognizes that the beacon is associated with the payment processing system 140 and/or the hands-free payment application 116 based on the data in the beacon”), and transmit the received first credential to an authentication system, wherein the authentication system determines if the first entity associated with the broadcast signal is authentic (Para [0081] [0083] “the beacon identifier and other suitable data are transmitted to the payment processing system 140 for analysis and verification.” Para [0090] “If the payment processing system 140, in an alternate embodiment, performed some or all of the blocks of method 440a, then the payment processing system 140 transmits the determination that the beacon identifier is represented on the list of approved beacon identifications to the user computing device 110.”) and generates a confirmation message to the mobile communication device confirming the authenticity of the first entity (Para[0103] “If the payment processing system 140 identified the match, then the payment processing system 140 transmits the match to the user computing device 110 so that the user computing device 110 may proceed to create a token.”);
transmitting, by the beacon device, the second credential to the authentication system, wherein the authentication system thereafter verifies the authenticity of the second credential (Para [0107] [0116] “In an alternate embodiment, the user computing device 110 provides the token directly to the merchant computing device 150. For example, the user computing device 110 generates the token as described in block 510 and transmits the token to the merchant computing device 150 instead of to the payment processing system 140.”);
and initiating, by the beacon device, an interaction process with a user of the mobile communication device in response to receiving the confirmation message (Para [0119] “In block 240, the salesperson 102 enters transaction details into the merchant computing device 150. In an example, the user 101 selects a product for purchase at the location of the merchant system 130.”).
	Chitilian et al. does not explicitly teach receiving, by the beacon device, from the authentication system, a confirmation message confirming the authenticity of the mobile communication device.
However, in an analogous art, Chatterton teaches receiving, by the beacon device, from the authentication system, a confirmation message confirming the authenticity of the mobile communication device (Para [0093 – 0095] “the user device then encrypts both its user token value and the beacon token value together using the key associated with the user token, and then sends this encrypted value back to the beacon, where it is received at process step 1424”, “the remote server decrypts the combined encrypted value at process step 1428 and verifies the authenticity and ownership of both the user token and the beacon (i.e., merchant) token. The remote server then approves of the user device and provides affirmative check-in instructions back to the beacon at process step 1430.”). 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Chatterton into the method of Chitilian et al. to include receiving, by the beacon device, from the authentication system, a confirmation message confirming the authenticity of the mobile communication device because it will add more layer of protection from potential fraud and misuse (Chatterton: para [0095]);
Regarding claim 17, claim 17 is rejected under the same rational as claim 2.
Regarding claim 19, claim 19 is rejected under the same rational as claim 5.
Regarding claim 20, Chitilian et al teaches wherein the mobile communication device comprises a short range antenna and a long range antenna, the short range antenna configured to communicate with the beacon device and the long range antenna configured to communicate with the authentication system ([0066-0067] “The wireless signal emitted by the merchant computing device 150 may be any suitable technology, such as Wi-Fi direct, Bluetooth, low-energy Bluetooth, infrared, or any other suitable technology, and the merchant computing device 150 may include corresponding hardware and software components to emit the beacon via the associated technology).
Claims 3, 6-7, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chitilian et al. (U.S. Patent Application Publication US 2016/0012414 A1), in view of Chatterton (U.S. Patent Application Publication US 2015/0248702 A1), and further in view of Fernandez (U.S. Patent Application Publication 2017/0178104 A1).
Regarding claim 3, Chitilian et al. in view of Chatterton teaches the dependent claim 2. Chitilian et al. in view of Chatterton does not explicitly teach wherein the authentication system is a distributed record system.
However, in an analogous art, Fernandez teaches wherein the authentication system is a distributed record system (Fernandez: Para [0158] “although the database is represented as a single entity, it may in fact be implemented using multiple physical systems distributed among various locations. As another example, various groups of data elements may be combined to form tables of data. As yet another example, various sub-elements may be associated with multiple data elements, as appropriate”).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Fernandez into the 
Regarding claim 6, Chitilian et al. in view of Chatterton teaches the in dependent claim 1. 
Chitilian et al. in view of Chatterton does not explicitly teach wherein the beacon device is associated with a resource provider computer, wherein the beacon device initiates the interaction by prompting the mobile communication device to transmit collected object data to a remote access device, the remote access device thereafter transmitting the collected object data to a barrier device at a location where the beacon device and the mobile communication are present, the barrier device allowing or preventing the user from leaving the location based at least upon the object data at the barrier device.
However, in an analogous art, Fernandez teaches wherein the beacon device is associated with a resource provider computer, wherein the beacon device initiates the interaction by prompting the mobile communication device to transmit collected object data to a remote access device, the remote access device thereafter transmitting the collected object data to a barrier device at a location where the beacon device and the mobile communication are present, the barrier device allowing or preventing the user from leaving the location based at least upon the object data at the barrier device. (Fernandez: Para [0063- 0068] “the locators may be used to track smart containers 210 that are associated with the establishment.” “Each locator 220 may be a device (e.g., a tablet, a PC, etc.) that is able to receive beacons from the sensors 115. The locator 220 may be able to communicate with an external resource (e.g., an on-site or remote server) via one or more networks (e.g., a local area network, wireless network, cellular network, etc.). In some cases, the locator may be a dedicated device that is used to track smart containers 210” “During operation, each locator 220 may collect information regarding sensors 115 that pass within a proximity threshold of the locator 220. Such information may be transmitted via network 120 to the server 125 for storage and/or analysis. The transmitted data (or elements thereof) may be made available to the third parties 155 via network 120.”).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Fernandez into the modified method of Chitilian et al. to include wherein the beacon device is associated with a resource provider computer, wherein the beacon device initiates the interaction by prompting the mobile communication device to transmit collected object data to a remote access device, the remote access device thereafter transmitting the collected object data to a barrier device at a location where the beacon device and the mobile communication are present, the barrier device allowing or preventing the user from leaving the location based at least upon the object data at the barrier device because it provides a way to monitor and respond to location information and improved the security of the system. (Fernandez: para [0044]). 
Regarding claim 7, Chitilian et al. in view of Chatterton teaches the independent claim 1. 
Chitilian et al. in view of Chatterton does not explicitly teach wherein the mobile communication device collects object data from a movable container.
However, in an analogous art, Fernandez teaches wherein the mobile communication device collects object data from a movable container (Fernandez: Para [0068] ‘’ In addition a user device 105 may be used by an operator, manager, and/or other user, to send and/or receive information related to the establishment 110 and/or the containers 210”).

Regarding claim 10, claim 10 is rejected under the same rational as claim 3.
Regarding claim 18, claim 18 is rejected under the same rational as claim 3.
Claims 4, 11-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chitilian et al. (U.S. Patent Application Publication US 2016/0012414 A1), in view of Chatterton (U.S. Patent Application Publication US 2015/0248702 A1), and further in view of South et al. (U.S. Patent Application Publication 2017/0171754 A1).
Regarding claim 4, Chitilian et al. in view of Chatterton teaches the dependent claim 2.
Christian et al. teaches generates a confirmation message confirming the authenticity of the first entity by verifying a digital signature of the first entity (Christian et al.: para [0115] “the payment processing system hands-free module 141 transmits the token to a merchant computing device 150”).
Chitilian et al. in view of Chatterton does not explicitly teach wherein the authentication system determines if the first entity associated with the broadcast signal is authentic by verifying a digital signature of.
However, in an analogous art, South et al. teaches wherein the authentication system (emergency location service 416) determines if the first entity associated with the broadcast signal is authentic by verifying a digital signature of (para [0086-0088] fig.6 “the emergency location service 416 utilizes the various components of the location verification package to authenticate the beacon verification information and app instance verification to verify that the app instance 414 is not spoofing the beacon identifier or the app instance identifier.”, “the emergency location service 416 utilizes digital signature authentication techniques in combination with the app instance public key, the original un-signed random number, and the random number signed with the app instance private key to verify that the information purportedly sent by the app instance were actually generated by the genuine app instance.”).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of South et al. into the modified method of Chitilian et al. to include wherein the authentication system determines if the first entity associated with the broadcast signal is authentic by verifying a digital signature of because it will improve the security of the system by preventing spoofing of the bacon and user device identities. (South et al.: para [0089]).
Regarding claim 11, claim 11 is rejected under the same rational as claim 4.
Regarding claim 12, Chitilian et al. in view of Chatterton and further in view of South et al. teaches wherein the beacon device operates using BLE (Chitilian et al: Para [0024] “the network 120 can include a local area network (“LAN”), a wide area network (“WAN”),…., Bluetooth, Bluetooth low energy, near field communication (“NFC”), Wi-Fi, or any combination thereof or any other appropriate architecture or system that facilitates the communication of signals, data, and/or messages”).
Regarding claim 16, claim 16 is rejected under the same rational as claim 4.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chitilian et al. (U.S. Patent Application Publication US 2016/0012414 A1), in view of Chatterton (U.S. Patent Application Publication US 2015/0248702 A1), in view of South et al. (U.S. Patent Application Publication 2017/0171754 A1), and further in view of Fernandez (U.S. Patent Application Publication US 2017/0178104 A1).
Regarding claim 13, Chitilian et al. in view of Chatterton in view of South et al. teaches the dependent claim 11. 
Chitilian et al. in view of Chatterton in view of South et al. does not explicitly teach wherein the beacon device is associated with a resource provider computer, wherein the beacon device initiates the interaction by prompting the mobile communication device to transmit collected object data to a remote access device.
However, in an analogous art, Fernandez wherein the beacon device is associated with a resource provider computer, wherein the beacon device initiates the interaction by prompting the mobile communication device to transmit collected object data to a remote access device. (Fernandez: Para [0063- 0068] “the locators may be used to track smart containers 210 that are associated with the establishment.” “Each locator 220 may be a device (e.g., a tablet, a PC, etc.) that is able to receive beacons from the sensors 115. The locator 220 may be able to communicate with an external resource (e.g., an on-site or remote server) via one or more networks (e.g., a local area network, wireless network, cellular network, etc.). In some cases, the locator may be a dedicated device that is used to track smart containers 210” “During operation, each locator 220 may collect information regarding sensors 115 that pass within a proximity threshold of the locator 220. Such information may be transmitted via network 120 to the server 125 for storage and/or analysis. The transmitted data (or elements thereof) may be made available to the third parties 155 via network 120.”).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Fernandez into the 
Regarding claim 14, Chitilian et al. in view of Chatterton in view of South et al. teaches the dependent claim 11. 
Chitilian et al. in view of Chatterton in view of South et al. does not explicitly teach wherein the mobile communication device collects object data from a movable container.
However, in an analogous art, Fernandez teaches wherein the mobile communication device collects object data from a movable container (Fernandez: Para [0068] ‘’ In addition a user device 105 may be used by an operator, manager, and/or other user, to send and/or receive information related to the establishment 110 and/or the containers 210”).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Fernandez into the modified method of Chitilian et al. to include wherein the mobile communication device collects object data from a movable container because it provides a way to monitor and respond to location information and improved the security of the system. (Fernandez: para [0044]).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA L NOEL whose telephone number is (571)272-1628.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine L Kincaid can be reached on (571)272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MENG LI/Primary Examiner, Art Unit 2437